Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 1/3/2022 with respect to 35 USC §103 rejection of claims 11 have been fully considered and are persuasive.  The 35 USC §103 rejection of claims 11  has been withdrawn. 

Applicant’s arguments, see page 7-9, filed 1/3/2022 with respect to 35 USC §103 rejection of claims 1-2,5,11-16, 19-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references do not teach amended claim language. Applicant argues previously cited references does not discloses amended claim language of during displaying of the video that simultaneously depicts the first user and the first avatar, detecting a condition for capturing a screenshot and storing as a screenshot a frame of the video that simultaneously depicts the first user and the first avatar. In response, examiner points to newly cited Cimen which discloses displaying user and avatar on same frame using users skeleton to pose avatar. 
Information Disclosure Statement
The information disclosure statement filed 3/25/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2,5,12-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell  et al (US 20020135581 A1), Geisner et al  (US 20100281432 A1) and Cimen  et al (Gokcen Cimen, Christoph Maurhofer, Robert W. Sumner, Martin Guay  “AR Poser: Automatically Augmenting Mobile Pictures with Digital Avatars Imitating Poses”, 12th International Conference on Computer Graphics, Visualization, Computer Vision and Image Processing 2018, July 18, 2018, https://www.youtube.com/watch?v=Ug-bzFEN8H8)

Regarding claim 1, Russell discloses a method ([0017] A method and system for controlling an avatar using computer vision) comprising: 
([0018] video camera 130 captures an image of person); 
determining that a predetermined set of skeletal joints of the first user are visible in the video ([0026] Hand and head tracker 360 may track the hands and head of the user to produce two-dimensional image coordinates of the hands and he); 
adjusting portions of a first avatar that correspond to the predetermined set of skeletal joints of the first user that are visible in the video to represent a pose of the predetermined set of skeletal joints ([0020] avatar 150 may be rendered as a skeletal figure comprising bones and joints, or as a fully-clothed human or a cartoon character); 





Geisner discloses detecting a condition for capturing a screenshot ([0139] user gesture); and 
storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video ([0139] The screenshot of image data on the left side 700 of FIG. 7B depicts the user's gesture 64b at a second point in time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include detecting a condition for capturing a screenshot; and capturing a screenshot of the first user and the first avatar in response to detecting the condition as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Cimen  discloses causing display of the video that simultaneously depicts the first user and the first avatar (Section 5 – Augmentation and Mobile Setup, The 3D character pose used in the optimization (section 4), is initialized to roughly fit inside the bounding box of the marker. The optimization adjusts the character’s depth translation to match the same size as the person’s 2D skeleton) representing the pose of the predetermined set of skeletal joints (Section 2 – 2D Pose Estimation, The pre-trained network takes as input the RGB image, and returns a list of joint positions yi together with a confidence value ci.); 
during display of the video that simultaneously depicts the first user and the first avatar (Figure 2, Figure 3, youtube video at 0:18-0:22 shows human and avatar in same pose),
storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video (Section 5 - Augmentation and Mobile Setup, Our solution is to place the 2D pose estimation “in the cloud”, and send messages between the mobile device taking pictures, and the 2D pose estimation running on a server.
 youtube video at 0:18-0:22 shows person being captured and stored )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include causing display of the video that simultaneously depicts the first user and the first avatar representing the pose of the predetermined set of skeletal joints; during display of the video that simultaneously depicts the first user and the first avatar, storing, as a screenshot, a frame of the video 

 The motivation for doing so would have been for combing human shape estimation with digital character augmentation for various entertaining selfie scenarios (Cimen , Section 1 - Introduction).

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 1.

Regarding claim 2, Russell is silent to receiving input from the first user that selects the first avatar from a plurality of avatars.

Geisner discloses receiving input from the first user that selects the first avatar from a plurality of avatars ([0151]The user may select a specific coach, such as from a collection of avatars that represent real or invented personas) 

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include receiving input from the first user that selects the first avatar from a plurality of avatars as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 2.

Regarding claim 5, Russell is silent to displaying the screenshot to the first user; and concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first avatar, displaying a separate region comprising a blank space indicating that receipt of a corresponding screenshot from a second user is pending.

Cimen  discloses displaying the screenshot to the first user; and concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first avatar, displaying a separate region comprising a blank space indicating that receipt of a corresponding screenshot from a second user is pending (youtube video at 0:18-0:22 shows person being captured avatar displayed on top of AR Poser banner )

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include displaying the screenshot to the first user; and concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first 

The motivation for doing so would have been for combing human shape estimation with digital character augmentation for various entertaining selfie scenarios (Cimen , Section 1 - Introduction).

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 5.


Regarding claim 12, Russell is silent to in response to detecting that the pose corresponds to the specified pose: modifying the first set of different poses of the plurality of avatars to have identical poses that match the pose of the first user; and generating for display the plurality of avatars having the identical poses..

Geisner discloses in response to detecting that the pose corresponds to the specified pose: modifying the first set of different poses of the plurality of avatars to have identical poses that match the pose of the first user; and generating for display the plurality of avatars having the identical poses ([0151] A user could learn a gesture, such as how to throw a baseball, by accessing a training program. From the basics, the coach could walk the user through the gestures that make up a throw.) 

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 12.

Regarding claim 13, Russell is silent to animating modification of the first set of different poses of the plurality of avatars in the generated display..

Geisner discloses animating modification of the first set of different poses of the plurality of avatars in the generated display. ([0151] visual representation of the instructional gesture data may be on a portion of the display space, wherein the portion is smaller than a total display space) 

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of 

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 13.

Regarding claim 14, Russell discloses further comprising receiving input from the first user that selects a blank space, the blank space indicating that receipt of an image comprising another screenshot from a second user is pending (Youtube video at [0:15-0:20] shows user tapping area of ARPoser poster and then image of user posing is captured and avatar is displayed ). 

Cimen discloses further comprising receiving input from the first user that selects a blank space, the blank space indicating that receipt of an image comprising another screenshot from a second user is pending. 

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include further comprising receiving input from the first user that selects a blank space, the 

 The motivation for doing so would have been for combing human shape estimation with digital character augmentation for various entertaining selfie scenarios (Cimen , Section 1 - Introduction).


Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 14.

Regarding claim 15, Russell discloses a system ([0017] A method and system for controlling an avatar using computer vision) comprising: 
a processor configured to perform operations ([0034] such code being instructions executable by an array of logic elements such as a microprocessor or other digital signal processing unit) comprising: 
receiving a video of a first user ([0018] video camera 130 captures an image of person); 
determining that a predetermined set of skeletal joints of the first user are visible in the video ([0026] Hand and head tracker 360 may track the hands and head of the user to produce two-dimensional image coordinates of the hands and he); 
adjusting portions of a first avatar that correspond to the predetermined set of skeletal joints of the first user that are visible in the video to represent a pose of the predetermined set of skeletal joints ([0020] avatar 150 may be rendered as a skeletal figure comprising bones and joints, or as a fully-clothed human or a cartoon character); 




Geisner discloses detecting a condition for capturing a screenshot ([0139] user gesture); and 
storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video ([0139] The screenshot of image data on the left side 700 of FIG. 7B depicts the user's gesture 64b at a second point in time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include detecting a condition for capturing a screenshot; and capturing a screenshot of the first user and the first avatar in response to detecting the condition as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Cimen  discloses causing display of the video that simultaneously depicts the first user and the first avatar (Section 5 – Augmentation and Mobile Setup, The 3D character pose used in the optimization (section 4), is initialized to roughly fit inside the bounding box of the marker. The optimization adjusts the character’s depth translation to match the same size as the person’s 2D skeleton) representing the pose of the predetermined set of skeletal joints (Section 2 – 2D Pose Estimation, The pre-trained network takes as input the RGB image, and returns a list of joint positions yi together with a confidence value ci.); 
(Figure 2, Figure 3, youtube video at 0:18-0:22 shows human and avatar in same pose),
storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video (Section 5 - Augmentation and Mobile Setup, Our solution is to place the 2D pose estimation “in the cloud”, and send messages between the mobile device taking pictures, and the 2D pose estimation running on a server.
 youtube video at 0:18-0:22 shows person being captured and stored )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include causing display of the video that simultaneously depicts the first user and the first avatar representing the pose of the predetermined set of skeletal joints; during display of the video that simultaneously depicts the first user and the first avatar, storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video as described by Cimen  

 The motivation for doing so would have been for combing human shape estimation with digital character augmentation for various entertaining selfie scenarios (Cimen , Section 1 - Introduction).

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 15.

.

Geisner discloses receiving input from the first user that selects the first avatar from a plurality of avatars ([0151]The user may select a specific coach, such as from a collection of avatars that represent real or invented personas) 

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include receiving input from the first user that selects the first avatar from a plurality of avatars as described by Geisner

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 16.

Regarding claim 19, Russell is silent to displaying the screenshot to the first user; and concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first avatar, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending.

Cimen  discloses displaying the screenshot to the first user; and concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first avatar, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending (youtube video at 0:18-0:22 shows person being captured avatar displayed on top of AR Poser banner )

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include displaying the screenshot to the first user; and concurrently with displaying the screenshot that comprises the frame of the video that simultaneously depicts the first user and the first avatar, displaying a blank space indicating that receipt of a corresponding screenshot from a second user is pending as described by Cimen  

The motivation for doing so would have been for combing human shape estimation with digital character augmentation for various entertaining selfie scenarios (Cimen , Section 1 - Introduction).

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 19.

Regarding claim 20, Russell discloses a non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine  ([0034] such code being instructions executable by an array of logic elements such as a microprocessor or other digital signal processing unit), cause the machine to perform operations comprising: 
receiving a video of a first user ([0018] video camera 130 captures an image of person); 
determining that a predetermined set of skeletal joints of the first user are visible in the video ([0026] Hand and head tracker 360 may track the hands and head of the user to produce two-dimensional image coordinates of the hands and he); 
adjusting portions of a first avatar that correspond to the predetermined set of skeletal joints of the first user that are visible in the video to represent a pose of the predetermined set of skeletal joints ([0020] avatar 150 may be rendered as a skeletal figure comprising bones and joints, or as a fully-clothed human or a cartoon character); 





Geisner discloses detecting a condition for capturing a screenshot ([0139] user gesture); and 
storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video ([0139] The screenshot of image data on the left side 700 of FIG. 7B depicts the user's gesture 64b at a second point in time.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of 

 The motivation for doing so would have been to control avatar's motion by mapping the avatar's motion in an application space to the user's motions in the physical space (Geisner, [0002]).

Cimen  discloses causing display of the video that simultaneously depicts the first user and the first avatar (Section 5 – Augmentation and Mobile Setup, The 3D character pose used in the optimization (section 4), is initialized to roughly fit inside the bounding box of the marker. The optimization adjusts the character’s depth translation to match the same size as the person’s 2D skeleton) representing the pose of the predetermined set of skeletal joints (Section 2 – 2D Pose Estimation, The pre-trained network takes as input the RGB image, and returns a list of joint positions yi together with a confidence value ci.); 
during display of the video that simultaneously depicts the first user and the first avatar (Figure 2, Figure 3, youtube video at 0:18-0:22 shows human and avatar in same pose),
storing, as a screenshot, a frame of the video that simultaneously depicts the first user and the first avatar in response to detecting the condition during display of the video (Section 5 - Augmentation and Mobile Setup, Our solution is to place the 2D pose estimation “in the cloud”, and send messages between the mobile device taking pictures, and the 2D pose estimation running on a server.
 youtube video at 0:18-0:22 shows person being captured and stored )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include causing display of the video that simultaneously depicts the first user and the first avatar representing the pose of the predetermined set of skeletal joints; during display of the video that 

 The motivation for doing so would have been for combing human shape estimation with digital character augmentation for various entertaining selfie scenarios (Cimen , Section 1 - Introduction).

Russell, Geisner and Cimen are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Russell, Geisner and Cimen to obtain the invention as specified in claim 20.

Claim 3,4,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell  et al (US 20020135581 A1), Geisner et al  (US 20100281432 A1) as applied to claim 1 above, and further in view of Amacker et al (US 20150286829 A1).

Regarding claim 3, Russell, Geisnerand Cimen are silent to wherein the condition comprises passage of a threshold period of time. 

Amacker discloses wherein the condition comprises passage of a threshold period of time ([0031] the user can perform a gesture to capture video over a period of time for playback). 

Russell, Geisner, Cimen and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include wherein the condition comprises passage of a threshold period of time as described by Amacker

 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner, Cimen and Amacker to obtain the invention as specified in claim 3.

Regarding claim 4, Russell, Geisner and Cimen are silent to wherein the condition comprises receiving a spoken command from the user to capture the screenshot.

Amacker discloses wherein the condition comprises receiving a spoken command from the user to capture the screenshot ([0057] Voice commands or other inputs can be used to provide such permission as well). 

Russell, Geisner, Cimen and Amacker are combinable because they are from the same field of invention. 



 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner, Cimen and Amacker to obtain the invention as specified in claim 4.

Regarding claim 17, Russell, Geisner, Cimen are silent to wherein the condition comprises passage of a threshold period of time. 

Amacker discloses wherein the condition comprises passage of a threshold period of time ([0031] the user can perform a gesture to capture video over a period of time for playback). 

Russell, Geisner, Cimen and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of 

 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner, Cimen and Amacker to obtain the invention as specified in claim 17.

Regarding claim 18, Russell, Geisner, Cimen are silent to wherein the condition comprises receiving a spoken command from the user to capture the screenshot.

Amacker discloses wherein the condition comprises receiving a spoken command from the user to capture the screenshot ([0057] Voice commands or other inputs can be used to provide such permission as well). 

Russell, Geisner, Cimen and Amacker are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify system for controlling avatar of Russell to include wherein the condition comprises receiving a spoken command from the user to capture the screenshot as described by Amacker

 The motivation for doing so would have been to enable a user, developer, or service provider to control or manage the transmission of certain types of body-related data for various purpose (Amacker, [0002]).

Therefore, it would have been obvious to combine Russell, Geisner, Cimen and Amacker to obtain the invention as specified in claim 18.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619